Mr. Chief Justice Thompson delivered the opinion of the court; Plaintiff in error was charged by indictment in the circuit court of Bureau county with the crimes of burglary and of receiving stolen property of the value of $45,000. He entered his plea of guilty of receiving stolen property in manner and form as charged in the indictment. The court explained to him the consequences of his plea, and he persisted therein and was sentenced to imprisonment in the penitentiary until discharged pursuant to law. The sole point urged that requires consideration is that the plea of guilty was insufficient, the contention being that plaintiff in error merely confessed receiving the property but that he did not admit that he knew that it was stolen, or that he received it for his own gain or with intent to deprive the owner of the same. This contention is without merit. The plea of guilty was to the crime charged in the indictment, and when he entered the plea he admitted his guilt to each and every element of the crime legally charged. There is no contention that the indictment was not sufficient or that plaintiff in error was not duly and properly admonished regarding his plea. The judgment is affirmed. T , , rr , Judgment affirmed.